DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Ms. Irfan in the compact prosecution of this case. During the last interview, we discussed the invention regarding the structure of the second antenna as shown in Figs. 8 and 9. The amendments to claims 1 and 12 further broaden the claims as the prior art only need to show structurally one of a closed loop or an open loop as described by Nagano et al. Claims 9, 10, 19 and 20 have been identified as allowable.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al. (US 20060017624).
Nagano et al. disclose;
Regarding claim 1:
a dual-band antenna (in Fig. 12A, 12B, 13A, 13B and 15) comprising: (e.g. Fig. 13A) a substrate (82); a primary radiator (32) disposed on the substrate (82) and connected to a transmission line (84) for driving the primary radiator (32), wherein the primary radiator (32), when driven via the transmission line (84), comprises a first resonant frequency (Para. 0036, Lines 1-6); and a secondary radiator (33) disposed on the substrate (82) and incapable of being directly connected to the primary radiator (82; See Fig. 13A), wherein the primary radiator (32), when driven via the transmission line (84), induces a current in the secondary radiator (33) such that the secondary radiator (33) comprises a second resonant frequency different from the first resonant frequency (Para. 0030, Lines 1-14; Para. 0031, Lines 1-6), wherein the secondary radiator (33) is arranged as a slotted radiator (See Figs.) having two parallel arms (defined by the two ends) joined by a base section (defined by the straight wire joining the two ends) and separated by a slot (defined by the region between the two ends) and wherein the slot (defined by the region between the two ends) is configured to comprise either an open loop (See Figs.).
Regarding claim 2:
the primary radiator (32) is arranged as a monopole radiator (Para. 0018, Lines 1-4).
Regarding claim 5:
the secondary radiator (33) is arranged as a monopole radiator, and wherein the secondary radiator (33) is disposed on the substrate (82) such that the secondary radiator (33) is substantially parallel to the primary radiator (32).
Regarding claim 7:
the two parallel arms (defined by the U-shaped structure) of the secondary radiator (33) are substantially parallel to the primary radiator (32).
Regarding claim 11:

Regarding claim 12:
a method for driving a dual-band antenna (in Fig. 12A, 12B, 13A, 13B and 15), the method comprising: driving a primary radiator (32) via a transmission line (84) connected to the primary radiator (32), wherein the primary radiator (32) is disposed on a substrate (82) and comprises a first resonant frequency (Para. 0036, Lines 1-6); and inducing a current in a secondary radiator (33) via the driven primary radiator (32), wherein the secondary radiator (33) is disposed on the substrate (82) and incapable of being directly connected to the primary radiator (32), and wherein the secondary radiator (33) comprises a second resonant frequency different from the first resonant frequency (Para. 0030, Lines 1-14; Para. 0031, Lines 1-6), wherein the secondary radiator (33) is arranged as a slotted radiator having two parallel arms (defined by the two ends) joined by a base section (defined by the straight wire joining the two ends) and separated by a slot (defined by the region between the two ends) and wherein the slot (defined by the region between the two ends) is configured to comprise either an open loop (See Figs.).
Regarding claim 17:
the two parallel arms (defined by the U-shaped structure) of the secondary radiator (33) are substantially parallel to the primary radiator (32).
Regarding claim 21:
the dual-band antenna is formed on a printed circuit board (Para. 0047, Lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20060017624) in view of Kawahara et al. (JP2012235224).
Regarding claim 3:
Nagano et al. is silent on that further comprising: an electrically conductive ground plane disposed on the substrate, wherein the secondary radiator is incapable of being directly connected to the ground plane.
Kawahara et al. disclose (in Figs. 3 and 11 and 13-16) an electrically conductive ground plane disposed on the substrate (3; Para. 0007, Lines 10-12), wherein the secondary radiator (102) is incapable of being directly connected to the ground plane (on the PCB, 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the conductive ground plane unconnected to the secondary radiator on the substrate as thought by Kawahara et al. into the modified device of Nagano for the benefit of the secondary radiator to act as a director or resonator, thereby contributing to the improvement of the directivity pattern of the antenna, higher gain, or wider bandwidth (Para. 2, Lines 6-8).
Regarding claim 4:
Nagano et al. disclose the primary radiator (32) comprises a first end (defined by the first end portion of 32) and a second end (defined by the second end portion of 32), and wherein the transmission 
Regarding claim 13:
Nagano et al. disclose the primary radiator (32) is arranged as a monopole radiator, and wherein the dual-band antenna further comprises an electrically conductive ground plane (defined by the ground terminal on 85) disposed on the substrate (82).
Nagano et al. is silent on that the secondary radiator is incapable of being directly connected to the ground plane.
Kawahara et al. disclose (in Figs. 3 and 11 and 13-16) the secondary radiator (102) is incapable of being directly connected to the ground plane (on the PCB, 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the conductive ground plane unconnected to the secondary radiator as thought by Kawahara et al. into the modified device of Nagano for the benefit of the secondary radiator to act as a director or resonator, thereby contributing to the improvement of the directivity pattern of the antenna, higher gain, or wider bandwidth (Para. 2, Lines 6-8).
Regarding claim 14:
Nagano et al. disclose the primary radiator (82) comprises a first end (defined by the first end portion of 32) and a second end (defined by the second end portion of 32), and wherein driving the primary radiator (32) via the transmission line (84) comprises driving the primary radiator (32) via the transmission line (84) connected between the first end (defined by the first end portion of 32) of the primary radiator (32) and the ground plane (85; defined by the ground of the terminal).
Regarding claim 15:
Nagano et al. disclose the secondary radiator (33) is arranged as a monopole radiator, and wherein the secondary radiator (33) is disposed on the substrate (82) such that the secondary radiator (33) is substantially parallel to the primary radiator (32; See Figs.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20060017624) in view of Borja et al. (US 20100171675).
Regarding claims 8 and 18:
Nagano et al. is silent on that the primary radiator comprises a first polarization, and wherein the secondary radiator comprises a second polarization that is substantially orthogonal to the first polarization.
Borja et al. disclose (in Figs. 1a, 1b) the primary radiator (101) comprises a first polarization, and wherein the secondary radiator (102) comprises a second polarization that is substantially orthogonal to the first polarization (See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement an antenna systems as a dual polarization as taught by Borja et al. into the modified device of Nagano for the benefit of the device to provide two separate communication channels which can be used independently of each other at the same frequency (Para. 0003, Lines 5-7; Para. 0077, Lines 1-5).

Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845